UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NASEAN BONIE,

                                Plaintiff,
                                                                     No. 20-CV-640 (KMK)
                         v.
                                                                             ORDER
 ANTHONY ANNUCCI, et al.,

                                Defendants.


KENNETH M. KARAS, United States District Judge:

       Plaintiff Nasean Bonie (“Plaintiff”), currently incarcerated at Green Haven Correctional

Facility (“Green Haven”), brings this pro se Action, pursuant to 28 U.S.C. § 1983, alleging that

Defendants have violated his First, Fourth, Eighth and Fourteenth Amendment rights. (See Am.

Compl. 2 (Dkt. No. 19).)1 Plaintiff seeks compensatory damages of $10,000,000 and punitive

damages of $5,000,000 against each Defendant, as well as declaratory relief and preliminary and

permanent injunctions. (Id. at 18–19.) By Order dated February 13, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). (See

Dkt. No. 7.)

       On January 22, 2020, Plaintiff submitted an Application for Assignment of Pro Bono

Counsel. (See Pl.’s Appl. (Dkt. No. 3).) Plaintiff reiterated his request for pro bono counsel in

two letters to the Court docketed on March 4 and March 5, 2020. (See Letter from Pl. to Court

(Mar. 4, 2020) (“Mar. 4 Pl. Letter”); Letter from Pl. to Court (Mar. 5, 2020) (“Mar. 5 Pl. Letter”)

(Dkt. Nos. 11–12).) Plaintiff states that he is unable to afford counsel, and that his imprisonment

“greatly limit[s] his ability to litigate,” given that the issues involved in the case are “complex,



       1
        For ease of reference, citations to all of Plaintiff’s submissions refer to ECF-generated
page numbers listed at the top of the document.
and will require significant research and investigation.” (Pl.’s Appl. 1.) Plaintiff claims that he

has “limited access to the law library and limited knowledge of the law,” and that he suffers from

post-traumatic stress disorder (“PTSD”) from the “Iraq War.” (Id. at 1–2.) He also argues that

because a trial will likely involve conflicting testimony, having counsel would enable Plaintiff to

more effectively present evidence and cross-examine witnesses. (Id. at 2.) Finally, Plaintiff

states that he “has made repeated efforts to obtain a lawyer,” (id.), and that the “case . . . [is] very

difficult for [him],” (Mar. 5 Pl. Letter 3.) For the following reasons, Plaintiff’s request for

counsel is denied without prejudice.

        Although there is not a constitutional right to counsel in civil cases, the Court has the

authority to appoint counsel for indigent parties. See 28 U.S.C. § 1915(e)(1). Yet, “[b]road

discretion lies with the district judge in deciding whether to appoint counsel pursuant to this

provision.” Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). When analyzing whether

appointment of counsel is appropriate, the Court should undertake a two-step inquiry. See

Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 203 (2d Cir. 2003). First, the Court

“‘should . . . determine whether the indigent’s position seems likely to be of substance.’” Id.

(quoting Hodge, 802 F.2d at 61); see also Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010)

(“This Court considers motions for appointment of counsel by asking first whether the claimant

has met a threshold showing of some likelihood of merit.” (quotation marks omitted)). In other

words, the claim must not be so “highly dubious” that the plaintiff appears to have no chance of

success. Hodge, 802 F.2d at 60 (quotation marks omitted). In making this determination, the

Court construes pleadings drafted by pro se litigants liberally, and interprets them to raise the

strongest arguments that they suggest. See Tristman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006); Sommersett v. City of New York, 679 F. Supp. 2d 468, 472 (S.D.N.Y. 2010).



                                                       2
       If the threshold requirement is met, the Court should proceed to consider other prudential

factors such as Plaintiff’s

       ability to investigate the crucial facts, whether conflicting evidence implicating the
       need for cross-examination will be the major proof presented [to the fact finder],
       the indigent’s ability to present the case, the complexity of the legal issues and any
       special reason . . . why appointment of counsel would be more likely to lead to a
       just determination.

Ferrelli, 323 F.3d at 203–04 (quoting Hodge, 802 F.2d at 61–62); see also Garcia v. USICE

(Dep’t of Homeland Sec.), 669 F.3d 91, 98–99 (2d Cir. 2011) (listing Hodge factors).

       “Additionally, the Second Circuit has interpreted [28 U.S.C. § 1915(e)(1)] to require that

the plaintiff be unable to obtain counsel ‘before appointment will even be considered.’” Morris

v. Moran, No. 12-CV-7020, 2014 WL 1053658, at *1 (S.D.N.Y. Mar. 14, 2014) (quoting Hodge,

802 F.2d at 61); see also Justice v. Kuhnapfel, 982 F. Supp. 2d 233, 235 (E.D.N.Y. 2013) (“A

plaintiff requesting appointment of counsel must show that [he] is unable to obtain counsel

before appointment will even be considered.” (quotation marks omitted)); Williams v. Nicholson,

No. 12-CV-8300, 2013 WL 1800215, at *2 (S.D.N.Y. Apr. 22, 2013) (“Where, in a civil action,

an applicant fails to make any effort to engage counsel, appointing counsel for the applicant is

not appropriate and should not even be considered . . . .”).

       Construing the Amended Complaint liberally, Plaintiff alleges various instances of sexual

assault, retaliation, threats, and excessive force, (Am. Compl. 12–13, 15, 18), stealing of his mail

and personal belongings, (id. at 15, 18), and denial and delay of mental health and medical

treatment, (id. at 16–18). Regarding the first prong of two-step inquiry outlined in Hodge, for

the purpose of addressing the request for the appointment of counsel, the Court construes

Plaintiff’s Amended Complaint liberally and assumes it has “some likelihood of merit” such that

it satisfies the threshold requirement under Hodge. Johnston, 606 F.3d at 41 (quotation marks



                                                     3
omitted). As to the second inquiry regarding prudential factors, however, the Court finds that

Plaintiff has not demonstrated why he needs counsel.

       Thus far, Plaintiff has not provided the Court with sufficient information to demonstrate

undue difficulty pursuing his case without assistance of counsel. Although Plaintiff’s

“incarceration obviously presents an obstacle for his prosecution of the case,” “his complaint

articulates a clear . . . statement of the facts, demonstrating his ability to present his case.” Samet

v. Dodrill, No. 05-CV-8795, 2006 WL 278176, at *2 (S.D.N.Y. Feb. 3, 2006); see also Guzman

v. Jacobson, No. 98-CV-2865, 1999 WL 199068, at *2 (S.D.N.Y. Apr. 9, 1999) (noting that the

plaintiff’s amended complaint was “well drafted” and thus “demonstrate[s] . . . that [the] plaintiff

is capable of presenting his positions clearly”). While Plaintiff notes that he has “limited

knowledge of the law,” (Pl.’s Appl. 1), a “lack of legal knowledge, without more, does not

provide sufficient basis to appoint counsel,” Tramun v. Ocasio DDS, No. 11-CV-6061, 2012 WL

1142452, at *1 (S.D.N.Y. Apr. 4, 2012); see also West v. Brickman, No. 07-CV-7260, 2008 WL

3303773, at *2 (S.D.N.Y. Aug. 6, 2008) (noting that a “lack of knowledge in civil law” does not

justify a request for counsel (record citation, alterations, and quotation marks omitted)). Further,

even though Plaintiff has “limited access to the law library,” (Pl.’s Appl. 1), this factor alone

“does not alter the Court’s analysis as to the remaining Hodge factors.” Arnold v. County of

Westchester, No. 16-CV-9552 at Dkt. No. 38 (S.D.N.Y. Apr. 4, 2017); see also Perkins v.

Napoli, No. 08-CV-6248, 2010 WL 1056347, at *2 (W.D.N.Y. Mar. 19, 2010) (denying a

plaintiff’s motion for appointment of counsel where the plaintiff alleged he had no access to the

law library, because “inmates in administrative segregation [had] access to legal materials and

documents” (citation omitted)). Furthermore, as the Supreme Court observed in Lewis v. Casey,




                                                      4
518 U.S. 343 (1996), there is no “abstract, freestanding right to a law library or legal assistance.”

Id. at 351.

        Moreover, Plaintiff’s claims “are not so complex or unique that a person of Plaintiff’s

intelligence would be unable to handle them at this stage.” Mena v. City of New York, No. 12-

CV-28, 2013 WL 1165554, at *2 (S.D.N.Y. Mar. 19, 2013). Plaintiff’s claims are largely based

on the retelling of events that happened in his presence, and “do not appear to require outside

investigation.” Person v. Ercole, No. 08-CV-7532, 2009 WL 855758, at *2 (S.D.N.Y. Mar. 26,

2009); cf. Hendricks v. Coughlin, 114 F.3d 390, 394 (2d Cir. 1997) (granting a plaintiff’s motion

for appointment of counsel in part due to the plaintiff’s incarceration, which “severely limit[ed]

his ability to investigate and present the crucial facts in what appear[ed] to be a fact-intensive

case”). Plaintiff has “not indicated . . . what additional facts . . . could be gathered and

investigated only through the aid of counsel [that] might be crucial to [P]laintiff’s ability to

substantiate his claim[s].” Guzman, 1999 WL 199068, at *1. While Plaintiff may need to cross-

examine witnesses, should the case proceed to trial, “this factor, alone, is not sufficient to

warrant appointing counsel.” Worthy v. City of N.Y. Parks & Recreation, No. 10-CV-6368, 2011

WL 1044242, at *2 (S.D.N.Y. Feb. 28, 2011).

        Plaintiff also contends that he suffers from PTSD. (Pl.’s Appl. 2.) “Although a

plaintiff’s disability can support an application for counsel, here, Plaintiff does not detail the

nature of extent of his disability.” Walters v. NYC Health Hospital Corp., No. 02-CV-751, 2002

WL 31681600, at *2 (S.D.N.Y. Nov. 25, 2002) (citing Carey v. Smith, No. 90-CV-7245, 1992

WL 316140 (S.D.N.Y. 1992) (granting request for appointment of counsel in part due to a long

history of mental problems and petitioner’s classification by the New York State Office of

Mental Health as requiring a high degree of mental health attention)). “[I]n the absence of any



                                                       5
supporting medical evidence, [P]laintiff has not demonstrated that his [mental illness] presents a

permanent hindrance to him prosecuting his case.” Douglas v. Salotti, No. 15-CV-636, 2017

WL 1382094, at *1 (W.D.N.Y. Apr. 18, 2017) (citations omitted); see also Thousand v. Wrest,

No. 14-CV-6616, 2016 WL 3477242, *6 (W.D.N.Y. 2016) (“[W]hile [the p]laintiff contends that

his . . . impairment is a factor weighing in favor of appointment of counsel, it does not appear

that such impairment has hindered him.”); Walters, 2002 WL 31681600, *2 (“Although a

plaintiff’s disability can support an application for counsel . . . here . . . . it appears . . . that any

purported disability has not significantly hampered [the p]laintiff’s ability to prosecute his case

to date.”).

        Finally, although Plaintiff generally describes his efforts to obtain counsel, (Pl.’s Appl.

2), this factor alone also does not outweigh the additional Hodge factors discussed above. See

Wright v. Condit, No. 13-CV-2849, 2015 WL 127866, at *2 (S.D.N.Y. Jan. 7, 2015) (denying the

plaintiff’s motion to appoint pro bono counsel despite the fact that he “ha[d] indeed attempted to

obtain the assistance of counsel ... [and] ha[d] provided information indicating that he ha[d]

contacted a number of attorneys and legal service agencies”). Further, although Plaintiff asserts

that he has made “repeated attempts to obtain a lawyer,” (Pl.’s Appl. 2), it is unclear how many

attorneys he has contacted and whether those attorneys have actually declined to represent him.

Plaintiff also does not indicate whether he has reached out to “legal clinics or other non-profit

organizations,” which indicates a potentially insufficient inquiry. See Hesse v. SunGard Sys.

Int’l, No. 12-CV-1990, 2013 WL 174403, at *2 (S.D.N.Y. Jan. 14, 2013); see also Mena, 2013

WL 1165554, at *1 (finding that the plaintiff’s “search was certainly not an exhaustive one”).

        Although the Court holds submissions from pro se parties “to less stringent standards

than formal pleadings drafted by lawyers” and provides such solicitude as “a function of their



                                                         6
necessary inexpertness in the law,” Hayes v. Dep’t of Educ., 20 F. Supp. 3d 438, 446 (S.D.N.Y.

2014) (quotation marks omitted), Plaintiff has not provided the Court with sufficient grounds to

determine that appointment of counsel would be more likely to lead to a just determination in

this case.

        For the reasons stated above, Plaintiff’s request for assignment of counsel is denied

without prejudice. Should circumstances materially change, Plaintiff may renew this request at a

later date.

         The Clerk of the Court is respectfully directed to terminate the pending Motion, (see

Dkt. No. 3), and to mail a copy of this Order to Plaintiff.

SO ORDERED.

DATED:         April 2, 2020
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE




                                                      7
